 



Exhibit 10.2
RETENTION PAYMENT AGREEMENT
     The following agreement (the “Agreement”) between InterMune, Inc. and Robin
Steele (“Executive”), provides for payment of specified sums as compensation
(“Retention Payments”). This Agreement does not change the at-will nature of
Executive’s employment.
     1. Retention Payments. Executive shall be eligible to earn each Retention
Payment listed below, by: (a) being employed on the date listed next to the
Retention Payment; (b) not being in a PIP Period (“PIP Period” is defined in
Paragraph 4(a) below) on the date listed next to the Retention Payment; and
(c) if Executive has resigned or been given notice of termination without Cause
(“Cause” is defined in Paragraph 4(b) below) but remains employed during a
notice period, assisting in an Orderly Transition of Duties (“Orderly Transition
of Duties” is defined in Paragraph 4(c) below). Notwithstanding condition (b),
Executive shall be eligible to earn any Retention Payments not earned because
Executive was in a PIP Period (“Suspended Payments”) by remaining employed by
InterMune, Inc. through the expiration of the PIP Period, at which time any
Suspended Payments will be paid to the Executive. Retention Payments are in
addition to Executive’s regular compensation package and are not to be
considered “bonus” compensation.

          Date Retention Payment May Be Earned   Amount
May 31, 2007
  $ 35,000  
October 31, 2007
  $ 50,000  
June 30, 2008
  $ 50,000  
January 31, 2009
  $ 50,000  
April 1, 2009
  $ 15,000  

     2. Disposition of Suspended Payments and Remaining Unearned Retention
Payments Upon Termination of Employment
          a. Voluntary Resignation/Termination for Cause. If Executive
voluntarily resigns from employment with InterMune, Inc., or Executive’s
employment is terminated with Cause, Executive shall not be eligible to receive
Remaining Unearned Retention Payments (“Remaining Unearned Retention Payments”
is defined at Paragraph 4(d) below) following the effective date of the
resignation or termination for Cause. Executive shall not be eligible to earn
any Suspended Payments if the effective date of either a voluntary resignation
or termination for Cause occurs during a PIP Period.
          b. Termination of Employment Without Cause. In the event InterMune,
Inc. terminates Executive’s employment without Cause or eliminates Executive’s
position, InterMune, Inc. shall pay to Executive 100% of any Suspended Payments
and/or Remaining Unearned Retention Payments. Any payment of Remaining Unearned
Retention Payments under this Paragraph 2(b) shall be: (i) contingent upon
Executive’s execution of a release of claims against InterMune, Inc., which
release shall be in a form acceptable to InterMune, Inc. in its sole

-1-



--------------------------------------------------------------------------------



 



discretion; and, (ii) made in a lump sum within ten (10) business days following
Executive’s delivery to InterMune, Inc. of Executive’s signature upon such
release.
          c. Termination Due to Death or Disability. Executive shall not be
eligible to earn any Remaining Unearned Retention Payments or Suspended Payments
in the event Executive dies before earning any Remaining Unearned Retention
Payments or during a PIP Period. If Executive resigns due to incapacitation as a
result of a long term medical disability or similar unforeseen circumstances,
InterMune, Inc. may, in its sole discretion, pay to Executive any or all
Remaining Unearned Retention Payments and/or Suspended Payments.
     3. Effect of Change in Control. Except as provided in this Paragraph 3,
this Agreement shall remain in effect upon a Change in Control (“Change in
Control” is defined in Paragraph 4(e) below), and Executive shall remain
eligible to earn Retention Payments as set forth above. However, if within
12 months of a Change in Control, Executive’s employment is terminated without
Cause, or Executive resigns for “Good Reason” (“Good Reason” is defined in
paragraph 4(f) below), then InterMune, Inc. or its successor shall pay to
Executive any Remaining Unearned Retention Payments and Suspended Payments.
Payment of Suspended Payments and/or Remaining Unearned Retention Payments under
this Paragraph 3 shall be made in a lump sum within ten (10) business days
following the effective date of the termination or resignation.
     4. Definitions.
          a. PIP Period. For purposes of this Agreement, “PIP Period” shall mean
the period commencing on the date an Executive becomes subject to a Performance
Improvement Plan (“PIP”), and ending after sixty continuous days of employment
with InterMune, Inc. following the removal of that PIP.
          b. Cause. For purposes of this Agreement, “Cause” shall mean any of
the following:

  •   Willful refusal to follow lawful and reasonable corporate policy or a
directive made by the CEO; or     •   Willful failure to assist in Orderly
Transition of Duties; or     •   Willful failure, gross neglect or refusal to
perform duties; or     •   Failure to adequately perform job duties while on a
PIP or to accomplish removal of a PIP within a reasonable timeframe specified by
the CEO; or     •   Willful act that materially injures the reputation or
business of the Company; or     •   Willful breach of confidentiality that has a
material adverse affect on the Company; or     •   Fraud or embezzlement; or    
•   Indictment for criminal activity.

          c. Orderly Transition of Duties. For purposes of this Agreement,
“Orderly Transition of Duties” shall mean that Executive has given to the Chief
Executive Officer of

-2-



--------------------------------------------------------------------------------



 



InterMune, Inc. (the “CEO”) at least three (3) months advance notice of
voluntary termination of employment and has performed, to the satisfaction of
the CEO, in the CEO’s sole discretion, the duties reasonably expected of a
departing executive, including but not limited to the following:

  •   Executive shall assist with the identification and recruitment of a
qualified consultant or contractor to fill Executive’s position during
recruitment of a replacement.     •   Executive shall cooperate with InterMune,
Inc. in the recruitment of a replacement.     •   Executive shall complete
specific tasks as reasonably assigned by InterMune, Inc. to assist in transition
to the consultant, contractor or replacement.     •   Executive shall conduct
himself or herself in a professional and productive manner during the transition
period.

          d. Remaining Unearned Retention Payments. For purposes of this
Agreement, “Remaining Unearned Retention Payments” shall mean any Retention
Payments not yet earned because the date associated with the Retention Payment
has not occurred as of the date of the relevant date of determination.
          e. Change in Control. For purposes of this Agreement, “Change in
Control” shall mean any of the following:

  •   A sale or other disposition of all or substantially all of the securities
or assets of the Company; or     •   A merger or consolidation in which the
Company is not the surviving corporation and which results in a change in the
majority ownership of InterMune, Inc., or     •   A reverse merger in which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise, and which
results in a change in the majority ownership of InterMune, Inc.

          f. Good Reason. For purposes of this Agreement, “Good Reason” shall
mean either: (a) a material diminution in Executive’s duties, title or
compensation following a Change in Control; or (b) a requirement that Executive
relocate more than fifty (50) miles from Company’s Home Office location
following a Change in Control.
          g. Company’s Home Office. The Company’s Home Office location is 3280
or 3260 Bayshore Boulevard, Brisbane, California 94005.
     5. General Provisions.
          a. Amendments. No amendment or modification of this Agreement shall be
effective unless made in writing and signed by the parties to this Agreement.

-3-



--------------------------------------------------------------------------------



 



          b. No Waiver. No term or condition of this Agreement shall be deemed
to have been waived, except by a statement in writing signed by the party
against whom enforcement of the waiver is sought. Any written waiver shall not
be deemed a continuing waiver unless specifically stated, shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
          c. Counterparts. This Agreement may be executed in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute one and the same instrument.
          d. Severability. To the extent that any portion of any provision of
this Agreement shall be invalid or unenforceable, it shall be considered deleted
and the remainder of such provision and of this Agreement shall be unaffected
and shall continue in full force and effect.
          e. Captions and Headings. The captions and paragraph headings used in
this Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of its provisions.
          f. Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given (i) upon receipt, if delivered personally or via
courier, (ii) upon confirmation of receipt, if given by facsimile provided that
another copy is sent by another means permitted by this subsection within two
(2) business days thereafter, and (iii) on the third business day following
mailing, if mailed first-class, postage prepaid, registered or certified mail as
follows:

     
If to Company to:
  InterMune, Inc.
 
  Howard Simon
 
  3280 Bayshore Boulevard
 
  Brisbane, CA 94005
 
   
If to Employee to:
  Robin Steele
 
  585 Marina Blvd.
 
  San Francisco, CA 94123

Any party may designate another address or person for receipt of notices by
giving notice of such designation in accordance with this subsection.
          g. Governing Law. The parties agree that this Agreement will be
governed by the laws of the State of California.
          h. Entire Agreement. This Agreement contains the entire agreement of
the parties relating to Retention Payments and supersedes any and all prior
verbal or written agreements and understandings on the subject. This Agreement
is intended to apply only to the Retention Payments, and is not intended to
modify or supersede any unrelated written agreement Executive may have with
InterMune, Inc., including but not limited to, Executive’s Offer Letter,

-4-



--------------------------------------------------------------------------------



 



Amendment to Offer Letter Re Severance Pay and Change in Control, and Stock
Option Agreements.
          i. Section 409A. This Agreement is not intended to provide for any
deferral of compensation subject to Section 409A of the Internal Revenue Code of
1986 as amended (the “Code”) and, accordingly, the benefits provided pursuant to
this Agreement are intended to be paid not later than the later of: (i) the
fifteenth day of the third month following Executive’s first taxable year in
which such benefit is no longer subject to a substantial risk of forfeiture, and
(ii) the fifteenth day of the third month following the first taxable year of
InterMune, Inc. in which such benefit is no longer subject to a substantial risk
of forfeiture, as determined in accordance with Section 409A of the Code and any
Treasury Regulations and other guidance issued thereunder. The date determined
under this subsection is referred to as the “Short-Term Deferral Date.”
Notwithstanding anything to the contrary herein, in the event that any benefits
provided pursuant to this Agreement are not actually or constructively received
by Executive on or before the Short-Term Deferral Date, to the extent such
benefit constitutes a deferral of compensation subject to Section 409A of the
Code, then if Executive is a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, with respect to InterMune, Inc. and its
affiliates, and as necessary to avoid the imposition of adverse tax consequences
to Executive under Section 409A of the Code, such benefit shall be paid upon the
date which is six months after the date of Executive’s “separation from service”
(as defined in Section 409A of the Code and any Treasury Regulations and other
guidance issued thereunder), or, if earlier, the date of Executive’s death.
     By their signatures below, InterMune, Inc. and Executive agree to and
accept the above terms and conditions.
InterMune, Inc.

                 
By
  /s/ Daniel G. Welch        Dated:   5/24/07 
 
           
 
               
Its.
  CEO             
 
           
 
               
Executive
               
 
               
 
  /s/ Robin Steele        Dated:   5/24/07                Robin Steele          
 

-5-